—Appeal by .the defendant from a judgment of the Supreme Court, Queens County (Golia, J.), rendered January 4, 1996, convicting him of murder in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Under the facts of this case, the trial court did not err in allowing into evidence the sworn tape-recorded statement of the defendant’s brother as a past recollection recorded (see, People v Raja, 77 AD2d 322). Further, in light of the overwhelming proof of guilt, any error would have been harmless beyond a reasonable doubt.
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Rosenblatt, J. P., Miller, Altman and Friedmann, JJ., concur.